Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mathematical concepts” without significantly more. 
	The claims recite:
		road observations
		extracting
		features
		map
		ground truth data
		training
		machine learning model
		association
		predicting

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “1. A method for predicting a location of a road sign, comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

receiving a set of pre-processed road observations;

extracting a plurality of features from the set of pre-processed road observations, wherein the plurality of features comprise at least a plurality of sensor based features and a plurality of map based features;

associating a set of sensor based features from the plurality of sensor based features and a set of map based features from the plurality of map based features with at least one of a plurality of ground truth points in ground truth data;

training a machine learning model based on the association of the ground truth data with the set of sensor based features and the set of map based features with at least one of a plurality of ground truth points in the ground truth data; and

predicting the location of the road sign based on the trained machine learning model

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A receiving
	(2) A pre-processed
	(3) A sensor

	The term “receiving” is a broad term which is described at a high level and M.P.E.P. 2106.05(d)(II)(i) recognizes receiving or transmitting data over a network (e.g., using the Internet to gather data) as “insignificant extra-solution activity”. Further, Applicant’s Specification, paragraph [0018] recites:

[0018] Some embodiments of the present invention will now be described more fully hereinafter with reference to the accompanying drawings, in which some, but not all, embodiments of the invention are shown. Indeed, various embodiments of the invention may be embodied in many different forms and should not be construed as limited to the embodiments set forth herein; rather, these embodiments are provided so that this disclosure will satisfy applicable legal requirements. Like reference, numerals refer to like elements throughout. As used herein, the terms "data," "content," "information," and similar terms may be used interchangeably to refer to data capable of being transmitted, received and/or stored in accordance with embodiments of the present invention. Thus, use of any such terms should not be taken to limit the spirit and scope of embodiments of the present invention.

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0041] In some example embodiments, the user equipment 101 may include a mobile computing device such as a laptop computer, tablet computer, mobile phone, smart phone, navigation unit, personal data assistant, watch, camera, or the like. Additionally or alternatively, the user equipment 101 may be a fixed computing device, such as a personal computer, computer workstation, kiosk, office terminal computer or system, or the like. The user equipment 101 may be configured to access the mapping platform 107 via a processing component 111 through, for example, a mapping application, such that the user equipment 101 may provide navigational assistance to a user, provide predictive traffic alerts to the user, help in fleet management, predicting upcoming road horizon, providing parking assistance, help in route planning and the like.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “sensor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0043] A content provider e.g., a map developer may maintain the mapping platform 107. By way of example, the map developer can collect geographic data to generate and enhance mapping platform 107. There can be different ways used by the map developer to collect data. These ways can include obtaining data from other sources, such as municipalities or respective geographic authorities, using satellite imagery, crowdsourcing and the like. In addition, the map developer can employ field personnel to travel by vehicle along roads throughout the geographic region to observe features and/or record information about them, for example. Crowdsourcing of geographic map data can also be employed to generate, substantiate, or update map data. For example, sensor data from a plurality of data probes, which may be, for example, vehicles traveling along a road network or within a venue, may be gathered and fused to infer an accurate map of an environment in which the data probes are moving. The sensor data may be from any sensor that can inform a map database of features within an environment that are appropriate for mapping. For example, motion sensors, inertia sensors, image capture sensors, proximity sensors, LIDAR (light detection and ranging) sensors, ultrasonic sensors etc. The gathering of large quantities of crowd-sourced data may facilitate the accurate modeling and mapping of an environment, whether it is a road segment or the interior of a multi-level parking structure. Also, remote sensing, such as aerial or satellite photography, can be used to generate map geometries directly or through machine learning as described herein.

[0077] In some example embodiments, the data related to these plurality of sensor based features may be provided in an OEM database, which provides the OEM sensor for installation in the vehicle 103.

This “sensor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A receiving
	(2) A pre-processed
	(3) A sensor

	The term “receiving” is a broad term which is described at a high level and M.P.E.P. 2106.05(d)(II)(i) recognizes receiving or transmitting data over a network (e.g., using the Internet to gather data) as “insignificant extra-solution activity”. Further, Applicant’s Specification, paragraph [0018] recites:

[0018] Some embodiments of the present invention will now be described more fully hereinafter with reference to the accompanying drawings, in which some, but not all, embodiments of the invention are shown. Indeed, various embodiments of the invention may be embodied in many different forms and should not be construed as limited to the embodiments set forth herein; rather, these embodiments are provided so that this disclosure will satisfy applicable legal requirements. Like reference, numerals refer to like elements throughout. As used herein, the terms "data," "content," "information," and similar terms may be used interchangeably to refer to data capable of being transmitted, received and/or stored in accordance with embodiments of the present invention. Thus, use of any such terms should not be taken to limit the spirit and scope of embodiments of the present invention.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0041] In some example embodiments, the user equipment 101 may include a mobile computing device such as a laptop computer, tablet computer, mobile phone, smart phone, navigation unit, personal data assistant, watch, camera, or the like. Additionally or alternatively, the user equipment 101 may be a fixed computing device, such as a personal computer, computer workstation, kiosk, office terminal computer or system, or the like. The user equipment 101 may be configured to access the mapping platform 107 via a processing component 111 through, for example, a mapping application, such that the user equipment 101 may provide navigational assistance to a user, provide predictive traffic alerts to the user, help in fleet management, predicting upcoming road horizon, providing parking assistance, help in route planning and the like.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “sensor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0043] A content provider e.g., a map developer may maintain the mapping platform 107. By way of example, the map developer can collect geographic data to generate and enhance mapping platform 107. There can be different ways used by the map developer to collect data. These ways can include obtaining data from other sources, such as municipalities or respective geographic authorities, using satellite imagery, crowdsourcing and the like. In addition, the map developer can employ field personnel to travel by vehicle along roads throughout the geographic region to observe features and/or record information about them, for example. Crowdsourcing of geographic map data can also be employed to generate, substantiate, or update map data. For example, sensor data from a plurality of data probes, which may be, for example, vehicles traveling along a road network or within a venue, may be gathered and fused to infer an accurate map of an environment in which the data probes are moving. The sensor data may be from any sensor that can inform a map database of features within an environment that are appropriate for mapping. For example, motion sensors, inertia sensors, image capture sensors, proximity sensors, LIDAR (light detection and ranging) sensors, ultrasonic sensors etc. The gathering of large quantities of crowd-sourced data may facilitate the accurate modeling and mapping of an environment, whether it is a road segment or the interior of a multi-level parking structure. Also, remote sensing, such as aerial or satellite photography, can be used to generate map geometries directly or through machine learning as described herein.

[0077] In some example embodiments, the data related to these plurality of sensor based features may be provided in an OEM database, which provides the OEM sensor for installation in the vehicle 103.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

2. The method of claim 1 wherein the ground truth data is collected by probe vehicles for a plurality of ground truth locations, wherein the ground truth data is a Boolean value indicating a presence or absence of the road sign for at least one of the plurality of ground truth locations.

	Applicant’s Claim 2 merely teaches collection of data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

extracting a plurality of vehicle sensor based observations from the set of pre-processed road observations for a predetermined number of days;

map-matching each of the plurality of vehicle sensor based observations to a plurality of links;

segmenting at least one of the plurality of links into link segments;

selecting at least one of the link segments containing at least one map-matched vehicle sensor based observation; and

providing the at least one map-matched vehicle sensor based observation as at least one of the set of pre-processed road observations.

	Applicant’s Claim 3 merely teaches extracting observations and delivering the data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

the plurality of map based features are selected from a group comprising at least a functional class, number of lanes, a static speed limit value, a variable speed sign present status indicator, a link length, a rural or urban flag indicator, a tunnel, and a bridge.

	Applicant’s Claim 4 merely teaches features. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.


Claim 5
	Claim 5 recites:

the plurality of sensor based features are selected from a group comprising at least number of sign observations, a variable speed sign observation presence indicator, a static speed sign observation presence indicator, number of different sign values present, a fraction value of total sign observations that is variable, and a fraction value of total sign observation that is static.

	Applicant’s Claim 5 merely teaches features. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

the machine learning model is trained based on a machine algorithm selected from a group comprising at least one of a decision tree algorithm, a random forest algorithm, and a regression algorithm.

	Applicant’s Claim 6 merely teaches the training of a model. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

predicting presence of the road sign at the location if an output of the machine learning model is true; and

predicting absence of the road sign at the location if the output of the machine learning model is false.

	Applicant’s Claim 7 merely teaches an inference. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Claim 8 recites:

identifying a statistical measure of all the pre-processed road observations if the output of the machine learning model is true.

	Applicant’s Claim 8 merely teaches a statistical measure. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.


Claim 9
	Claim 9 recites:

the statistical measure is the mean location of all the pre-processed road observations.

	Applicant’s Claim 9 merely teaches a statistical measure. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “10. An apparatus for predicting a location of a road sign, the apparatus comprising…” Therefore, it is an “apparatus”, which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 10 that recite abstract ideas?

	YES. The following limitations in Claim 10 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

receive a set of pre-processed road observations;

extract a plurality of features from the set of pre-processed road observations, wherein the plurality of features comprise at least a plurality of sensor based features and a plurality of map based features;

associate a set of sensor based features from the plurality of sensor based features and a set of map based features from the plurality of map based features with at least one of a plurality of ground truth points in ground truth data;

train a machine learning model based on the association of the ground truth data with the set of sensor based features and the set of map based features with at least one of a plurality of ground truth points in the ground truth data; and

predict the location of the road sign based on the trained machine learning model.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A processor
	(2) A memory
	(3) A sensor

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0041] In some example embodiments, the user equipment 101 may include a mobile computing device such as a laptop computer, tablet computer, mobile phone, smart phone, navigation unit, personal data assistant, watch, camera, or the like. Additionally or alternatively, the user equipment 101 may be a fixed computing device, such as a personal computer, computer workstation, kiosk, office terminal computer or system, or the like. The user equipment 101 may be configured to access the mapping platform 107 via a processing component 111 through, for example, a mapping application, such that the user equipment 101 may provide navigational assistance to a user, provide predictive traffic alerts to the user, help in fleet management, predicting upcoming road horizon, providing parking assistance, help in route planning and the like.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “memory” is a broad term which is described at a high level. Applicant’s Specification, paragraph [0009] recites:

[0009] In some example embodiment, an apparatus for predicting a location of a road sign may be provided. The apparatus may include at least one processor and at least one memory including computer program code for one or more programs. Further, the at least one memory and the computer program code may be configured to with the at least one processor cause the apparatus to perform to at least receive a set of pre-processed road observations. The apparatus may be further caused to extract a plurality of features from the set of pre-processed road observations, wherein the plurality of features comprise at least a plurality of sensor based features and a plurality of map based features. Additionally, the apparatus may be caused to associate a set of sensor based features from the plurality of sensor based features and a set of map based features from the plurality of map based features with at least one of a plurality of ground truth points in ground truth data. Also, the apparatus may be caused to train a machine learning model based on the association of the ground truth data with the set of sensor based features and the set of map based features with at least one of a plurality of ground truth points in the ground truth data. Additionally, the apparatus may be caused to predict the location of the road sign based on the trained machine learning model.

This “memory” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “sensor” is a broad term which is described at a high level. Applicant’s Specification recites:

[0043] A content provider e.g., a map developer may maintain the mapping platform 107. By way of example, the map developer can collect geographic data to generate and enhance mapping platform 107. There can be different ways used by the map developer to collect data. These ways can include obtaining data from other sources, such as municipalities or respective geographic authorities, using satellite imagery, crowdsourcing and the like. In addition, the map developer can employ field personnel to travel by vehicle along roads throughout the geographic region to observe features and/or record information about them, for example. Crowdsourcing of geographic map data can also be employed to generate, substantiate, or update map data. For example, sensor data from a plurality of data probes, which may be, for example, vehicles traveling along a road network or within a venue, may be gathered and fused to infer an accurate map of an environment in which the data probes are moving. The sensor data may be from any sensor that can inform a map database of features within an environment that are appropriate for mapping. For example, motion sensors, inertia sensors, image capture sensors, proximity sensors, LIDAR (light detection and ranging) sensors, ultrasonic sensors etc. The gathering of large quantities of crowd-sourced data may facilitate the accurate modeling and mapping of an environment, whether it is a road segment or the interior of a multi-level parking structure. Also, remote sensing, such as aerial or satellite photography, can be used to generate map geometries directly or through machine learning as described herein.

[0077] In some example embodiments, the data related to these plurality of sensor based features may be provided in an OEM database, which provides the OEM sensor for installation in the vehicle 103.

This “sensor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A processor
	(2) A memory
	(3) A sensor

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0041] In some example embodiments, the user equipment 101 may include a mobile computing device such as a laptop computer, tablet computer, mobile phone, smart phone, navigation unit, personal data assistant, watch, camera, or the like. Additionally or alternatively, the user equipment 101 may be a fixed computing device, such as a personal computer, computer workstation, kiosk, office terminal computer or system, or the like. The user equipment 101 may be configured to access the mapping platform 107 via a processing component 111 through, for example, a mapping application, such that the user equipment 101 may provide navigational assistance to a user, provide predictive traffic alerts to the user, help in fleet management, predicting upcoming road horizon, providing parking assistance, help in route planning and the like.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “memory” is a broad term which is described at a high level. Applicant’s Specification, paragraph [0009] recites:

[0009] In some example embodiment, an apparatus for predicting a location of a road sign may be provided. The apparatus may include at least one processor and at least one memory including computer program code for one or more programs. Further, the at least one memory and the computer program code may be configured to with the at least one processor cause the apparatus to perform to at least receive a set of pre-processed road observations. The apparatus may be further caused to extract a plurality of features from the set of pre-processed road observations, wherein the plurality of features comprise at least a plurality of sensor based features and a plurality of map based features. Additionally, the apparatus may be caused to associate a set of sensor based features from the plurality of sensor based features and a set of map based features from the plurality of map based features with at least one of a plurality of ground truth points in ground truth data. Also, the apparatus may be caused to train a machine learning model based on the association of the ground truth data with the set of sensor based features and the set of map based features with at least one of a plurality of ground truth points in the ground truth data. Additionally, the apparatus may be caused to predict the location of the road sign based on the trained machine learning model.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “sensor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0043] A content provider e.g., a map developer may maintain the mapping platform 107. By way of example, the map developer can collect geographic data to generate and enhance mapping platform 107. There can be different ways used by the map developer to collect data. These ways can include obtaining data from other sources, such as municipalities or respective geographic authorities, using satellite imagery, crowdsourcing and the like. In addition, the map developer can employ field personnel to travel by vehicle along roads throughout the geographic region to observe features and/or record information about them, for example. Crowdsourcing of geographic map data can also be employed to generate, substantiate, or update map data. For example, sensor data from a plurality of data probes, which may be, for example, vehicles traveling along a road network or within a venue, may be gathered and fused to infer an accurate map of an environment in which the data probes are moving. The sensor data may be from any sensor that can inform a map database of features within an environment that are appropriate for mapping. For example, motion sensors, inertia sensors, image capture sensors, proximity sensors, LIDAR (light detection and ranging) sensors, ultrasonic sensors etc. The gathering of large quantities of crowd-sourced data may facilitate the accurate modeling and mapping of an environment, whether it is a road segment or the interior of a multi-level parking structure. Also, remote sensing, such as aerial or satellite photography, can be used to generate map geometries directly or through machine learning as described herein.

[0077] In some example embodiments, the data related to these plurality of sensor based features may be provided in an OEM database, which provides the OEM sensor for installation in the vehicle 103.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:

the ground truth data is collected by probe vehicles for a plurality of ground truth locations, wherein the ground truth data is a Boolean value indicating a presence or absence of the road sign for at least one of the plurality of ground truth locations.

	Applicant’s Claim 11 merely teaches collection of data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

wherein to receive the set of pre-processed road observations, the apparatus is further caused to perform at least the following:

extract a plurality of vehicle sensor based observations from the set of pre-processed road observations for a predetermined number of days;

map-match each of the plurality of vehicle sensor based observations to a plurality of links;

segment at least one of the plurality of links into link segments;

select at least one of the link segments containing at least one map-matched vehicle sensor based observation; and

provide the at least one map-matched vehicle sensor based observation as at least one of the set of pre-processed road observations.

	Applicant’s Claim 12 merely teaches extracting observations and delivering the data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

wherein the plurality of map based features are selected from a group comprising at least a functional class, number of lanes, a static speed limit value, a variable speed sign present status indicator, a link length, a rural or urban flag indicator, a tunnel and a bridge.

	Applicant’s Claim 13 merely teaches a selection of features. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:

wherein the plurality of sensor based features are selected from a group comprising at least number of sign observations, a variable speed sign observation presence indicator, a static speed sign observation presence indicator, number of different sign values present, a fraction value of total sign observations that is variable and a fraction value of total sign observation that is static.

	Applicant’s Claim 14 merely teaches features. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Claim 15 recites:

wherein the machine learning model is trained based on a machine algorithm selected from a group comprising at least one of a decision tree algorithm, a random forest algorithm and a regression algorithm.

	Applicant’s Claim 15 merely teaches the training of a model. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.



Claim 16
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “16. A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions for…” Therefore, it is a “non-transitory computer-readable storage medium” (or “product of manufacture”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 16 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

receiving a set of pre-processed road observations;

extracting a plurality of features from the set of pre-processed road observations, wherein the plurality of features comprise at least a plurality of sensor based features and a plurality of map based features;

associating a set of sensor based features from the plurality of sensor based features and a set of map based features from the plurality of map based features with at least one of a plurality of ground truth points in ground truth data;

training a machine learning model based on the association of the ground truth data with the set of sensor based features and the set of map based features with at least one of a plurality of ground truth points in the ground truth data; and

predicting the location of the road sign based on the trained machine learning model

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	
	(1) A receiving
	(2) A pre-processed
	(3) A sensor

	The term “receiving” is a broad term which is described at a high level and M.P.E.P. 2106.05(d)(II)(i) recognizes receiving or transmitting data over a network (e.g., using the Internet to gather data) as “insignificant extra-solution activity”. Further, Applicant’s Specification, paragraph [0018] recites:

[0018] Some embodiments of the present invention will now be described more fully hereinafter with reference to the accompanying drawings, in which some, but not all, embodiments of the invention are shown. Indeed, various embodiments of the invention may be embodied in many different forms and should not be construed as limited to the embodiments set forth herein; rather, these embodiments are provided so that this disclosure will satisfy applicable legal requirements. Like reference, numerals refer to like elements throughout. As used herein, the terms "data," "content," "information," and similar terms may be used interchangeably to refer to data capable of being transmitted, received and/or stored in accordance with embodiments of the present invention. Thus, use of any such terms should not be taken to limit the spirit and scope of embodiments of the present invention.

This “receiving” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0041] In some example embodiments, the user equipment 101 may include a mobile computing device such as a laptop computer, tablet computer, mobile phone, smart phone, navigation unit, personal data assistant, watch, camera, or the like. Additionally or alternatively, the user equipment 101 may be a fixed computing device, such as a personal computer, computer workstation, kiosk, office terminal computer or system, or the like. The user equipment 101 may be configured to access the mapping platform 107 via a processing component 111 through, for example, a mapping application, such that the user equipment 101 may provide navigational assistance to a user, provide predictive traffic alerts to the user, help in fleet management, predicting upcoming road horizon, providing parking assistance, help in route planning and the like.

This “pre-processed” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).


	A “sensor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0043] A content provider e.g., a map developer may maintain the mapping platform 107. By way of example, the map developer can collect geographic data to generate and enhance mapping platform 107. There can be different ways used by the map developer to collect data. These ways can include obtaining data from other sources, such as municipalities or respective geographic authorities, using satellite imagery, crowdsourcing and the like. In addition, the map developer can employ field personnel to travel by vehicle along roads throughout the geographic region to observe features and/or record information about them, for example. Crowdsourcing of geographic map data can also be employed to generate, substantiate, or update map data. For example, sensor data from a plurality of data probes, which may be, for example, vehicles traveling along a road network or within a venue, may be gathered and fused to infer an accurate map of an environment in which the data probes are moving. The sensor data may be from any sensor that can inform a map database of features within an environment that are appropriate for mapping. For example, motion sensors, inertia sensors, image capture sensors, proximity sensors, LIDAR (light detection and ranging) sensors, ultrasonic sensors etc. The gathering of large quantities of crowd-sourced data may facilitate the accurate modeling and mapping of an environment, whether it is a road segment or the interior of a multi-level parking structure. Also, remote sensing, such as aerial or satellite photography, can be used to generate map geometries directly or through machine learning as described herein.

[0077] In some example embodiments, the data related to these plurality of sensor based features may be provided in an OEM database, which provides the OEM sensor for installation in the vehicle 103.

This “sensor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

	(1) A receiving
	(2) A pre-processed
	(3) A sensor

	The term “receiving” is a broad term which is described at a high level and M.P.E.P. 2106.05(d)(II)(i) recognizes receiving or transmitting data over a network (e.g., using the Internet to gather data) as “insignificant extra-solution activity”. Further, Applicant’s Specification, paragraph [0018] recites:

[0018] Some embodiments of the present invention will now be described more fully hereinafter with reference to the accompanying drawings, in which some, but not all, embodiments of the invention are shown. Indeed, various embodiments of the invention may be embodied in many different forms and should not be construed as limited to the embodiments set forth herein; rather, these embodiments are provided so that this disclosure will satisfy applicable legal requirements. Like reference, numerals refer to like elements throughout. As used herein, the terms "data," "content," "information," and similar terms may be used interchangeably to refer to data capable of being transmitted, received and/or stored in accordance with embodiments of the present invention. Thus, use of any such terms should not be taken to limit the spirit and scope of embodiments of the present invention.

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0041] In some example embodiments, the user equipment 101 may include a mobile computing device such as a laptop computer, tablet computer, mobile phone, smart phone, navigation unit, personal data assistant, watch, camera, or the like. Additionally or alternatively, the user equipment 101 may be a fixed computing device, such as a personal computer, computer workstation, kiosk, office terminal computer or system, or the like. The user equipment 101 may be configured to access the mapping platform 107 via a processing component 111 through, for example, a mapping application, such that the user equipment 101 may provide navigational assistance to a user, provide predictive traffic alerts to the user, help in fleet management, predicting upcoming road horizon, providing parking assistance, help in route planning and the like.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “sensor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0043] A content provider e.g., a map developer may maintain the mapping platform 107. By way of example, the map developer can collect geographic data to generate and enhance mapping platform 107. There can be different ways used by the map developer to collect data. These ways can include obtaining data from other sources, such as municipalities or respective geographic authorities, using satellite imagery, crowdsourcing and the like. In addition, the map developer can employ field personnel to travel by vehicle along roads throughout the geographic region to observe features and/or record information about them, for example. Crowdsourcing of geographic map data can also be employed to generate, substantiate, or update map data. For example, sensor data from a plurality of data probes, which may be, for example, vehicles traveling along a road network or within a venue, may be gathered and fused to infer an accurate map of an environment in which the data probes are moving. The sensor data may be from any sensor that can inform a map database of features within an environment that are appropriate for mapping. For example, motion sensors, inertia sensors, image capture sensors, proximity sensors, LIDAR (light detection and ranging) sensors, ultrasonic sensors etc. The gathering of large quantities of crowd-sourced data may facilitate the accurate modeling and mapping of an environment, whether it is a road segment or the interior of a multi-level parking structure. Also, remote sensing, such as aerial or satellite photography, can be used to generate map geometries directly or through machine learning as described herein.

[0077] In some example embodiments, the data related to these plurality of sensor based features may be provided in an OEM database, which provides the OEM sensor for installation in the vehicle 103.

This “sensor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A receiving
	(2) A pre-processed
	(3) A sensor

	The term “receiving” is a broad term which is described at a high level and M.P.E.P. 2106.05(d)(II)(i) recognizes receiving or transmitting data over a network (e.g., using the Internet to gather data) as “insignificant extra-solution activity”. Further, Applicant’s Specification, paragraph [0018] recites:

[0018] Some embodiments of the present invention will now be described more fully hereinafter with reference to the accompanying drawings, in which some, but not all, embodiments of the invention are shown. Indeed, various embodiments of the invention may be embodied in many different forms and should not be construed as limited to the embodiments set forth herein; rather, these embodiments are provided so that this disclosure will satisfy applicable legal requirements. Like reference, numerals refer to like elements throughout. As used herein, the terms "data," "content," "information," and similar terms may be used interchangeably to refer to data capable of being transmitted, received and/or stored in accordance with embodiments of the present invention. Thus, use of any such terms should not be taken to limit the spirit and scope of embodiments of the present invention.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0041] In some example embodiments, the user equipment 101 may include a mobile computing device such as a laptop computer, tablet computer, mobile phone, smart phone, navigation unit, personal data assistant, watch, camera, or the like. Additionally or alternatively, the user equipment 101 may be a fixed computing device, such as a personal computer, computer workstation, kiosk, office terminal computer or system, or the like. The user equipment 101 may be configured to access the mapping platform 107 via a processing component 111 through, for example, a mapping application, such that the user equipment 101 may provide navigational assistance to a user, provide predictive traffic alerts to the user, help in fleet management, predicting upcoming road horizon, providing parking assistance, help in route planning and the like.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “sensor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0043] A content provider e.g., a map developer may maintain the mapping platform 107. By way of example, the map developer can collect geographic data to generate and enhance mapping platform 107. There can be different ways used by the map developer to collect data. These ways can include obtaining data from other sources, such as municipalities or respective geographic authorities, using satellite imagery, crowdsourcing and the like. In addition, the map developer can employ field personnel to travel by vehicle along roads throughout the geographic region to observe features and/or record information about them, for example. Crowdsourcing of geographic map data can also be employed to generate, substantiate, or update map data. For example, sensor data from a plurality of data probes, which may be, for example, vehicles traveling along a road network or within a venue, may be gathered and fused to infer an accurate map of an environment in which the data probes are moving. The sensor data may be from any sensor that can inform a map database of features within an environment that are appropriate for mapping. For example, motion sensors, inertia sensors, image capture sensors, proximity sensors, LIDAR (light detection and ranging) sensors, ultrasonic sensors etc. The gathering of large quantities of crowd-sourced data may facilitate the accurate modeling and mapping of an environment, whether it is a road segment or the interior of a multi-level parking structure. Also, remote sensing, such as aerial or satellite photography, can be used to generate map geometries directly or through machine learning as described herein.

[0077] In some example embodiments, the data related to these plurality of sensor based features may be provided in an OEM database, which provides the OEM sensor for installation in the vehicle 103.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Claim 17 recites:

wherein the ground truth data is collected by probe vehicles for a plurality of ground truth locations, wherein the ground truth data is a Boolean value indicating a presence or absence of the road sign for at least one of the plurality of ground truth locations

	Applicant’s Claim 17 merely teaches collection of data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Claim 18 recites:

wherein receiving the set of pre-processed road observations further comprises program code instructions for:

extracting a plurality of vehicle sensor based observations from the set of pre-processed road observations for a predetermined number of days;

map-matching each of the plurality of vehicle sensor based observations to a plurality of links;

segmenting at least one of the plurality of links into link segments;

selecting at least one of the link segments containing at least one map-matched vehicle sensor based observation; and

providing the at least one map-matched vehicle sensor based observation as at least one of the set of pre-processed road observations

	Applicant’s Claim 18 merely teaches extracting observations and delivering the data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Claim 19 recites:

wherein the plurality of map based features are selected from a group comprising at least a functional class, number of lanes, a static speed limit value, a variable speed sign present status indicator, a link length, a rural or urban flag indicator, a tunnel and a bridge

	Applicant’s Claim 19 merely teaches features. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 20
	Claim 20 recites:

wherein the plurality of sensor based features are selected from a group comprising at least number of sign observations, a variable speed sign observation presence indicator, a static speed sign observation presence indicator, number of different sign values present, a fraction value of total sign observations that is variable and a fraction value of total sign observation that is static.

	Applicant’s Claim 20 merely teaches features. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 U.S.C. § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Breed (Patent Application Number: 12/032,946; Dated: 2008; Class: 701; Subclass: 3; CPC: G08G 5/04). Specifically:

Claim 1
           Claim 1's ''A method for predicting a location of a road sign, comprising:'' is anticipated by Breed recites in paragraph [0424]:

[0424] A key use for in vehicle signage is to allow the driver to see a sign that he or she may have missed due to a blocking truck, fog or for any other reason. At will, the driver can scroll forward or backward to read signs that are upcoming or that he or she has passed. Signs can also be translated into any language where that might be desirable for travelers in countries where their language skills are poor.

           Claim 1's ''receiving a set of pre-processed road observations;'' is anticipated by Breed, paragraph [0148], where it recites:

[0148] The forward-looking video cameras 208 can provide views of the road as shown in FIG. 18. These cameras 208 permit the database team to observe the general environment of the road and to highlight any anomalies. They also permit the reading of traffic signs and other informational displays all of which can be incorporated into the database. The cameras 208 can be ordinary color video cameras, high-speed video cameras, wide angle or telescopic cameras, black and white video cameras, infrared cameras, etc. or combinations thereof. In some cases, special filters are used to accentuate certain features. For example, it has been found that lane markers frequently are more readily observable at particular frequencies, such as infrared. In such cases, filters can be used in front of the camera lens or elsewhere in the optical path to block unwanted frequencies and pass desirable frequencies. Polarizing lenses have also been found to be useful in many cases. Natural illumination can be used in the mapping process, but for some particular cases, particularly in tunnels, artificial illumination can also be used in the form of a floodlight or spotlight that can be at any appropriate frequency of the ultraviolet, visual and infrared portions of the electromagnetic spectrum or across many frequencies. Laser scanners can also be used for some particular cases when it is desirable to illuminate some part of the scene with a bright spot. In some cases, a scanning laser rangemeter can be used in conjunction with the forward-looking cameras 204 to determine the distance to particular objects in the camera view. Other geometries of the mapping vehicle are not excluded from this general description of one simplified arrangement.

           Claim 1's ''extracting a plurality of features from the set of pre-processed road observations, wherein the plurality of features comprise at least a plurality of sensor based features and a plurality of map based features;'' is anticipated by Breed, paragraph [0240], where it recites:

[0536] Video processor printed circuit boards or feature extractor 61 can be located adjacent and coupled to the cameras 60 so as to reduce the information transferred to the control processor. The video processor boards or feature extractor 61 can also perform the function of feature extraction so that all values of all pixels do not need to be sent to the neural network for identification processing. The feature extraction includes such tasks as determining the edges of objects in the scene and, in particular, comparing and subtracting one scene from another to eliminate unimportant background images and to concentrate on those objects which had been illuminated with infrared or terahertz radiation, for example, from the host vehicle. By these and other techniques, the amount of information to be transferred to the neural network is substantially reduced.

           Claim 1's ''associating a set of sensor based features from the plurality of sensor based features and a set of map based features from the plurality of map based features with at least one of a plurality of ground truth points in ground truth data;'' is anticipated by Breed, paragraph [0093], where it recites:

[0093] Neural networks have been mentioned above and since they can play an important role in various aspects of the invention, a brief discussion is now presented here. FIG. 9 is a schematic diagram illustrating a neural network of the type useful in image analysis. Data representing features from the images from the CMOS cameras 60 are input to the neural network circuit 63, and the neural network circuit 63 is then trained on this data (see FIG. 6). More specifically, the neural network circuit 63 adds up the feature data from the CMOS cameras 60 with each data point multiplied by an associated weight according to the conventional neural network process to determine the correlation function.

           Claim 1's ''training a machine learning model based on the association of the ground truth data with the set of sensor based features and the set of map based features with at least one of a plurality of ground truth points in the ground truth data; and'' is anticipated by Breed, paragraph [0093], where it recites:

[0093] Neural networks have been mentioned above and since they can play an important role in various aspects of the invention, a brief discussion is now presented here. FIG. 9 is a schematic diagram illustrating a neural network of the type useful in image analysis. Data representing features from the images from the CMOS cameras 60 are input to the neural network circuit 63, and the neural network circuit 63 is then trained on this data (see FIG. 6). More specifically, the neural network circuit 63 adds up the feature data from the CMOS cameras 60 with each data point multiplied by an associated weight according to the conventional neural network process to determine the correlation function.

           Claim 1's ''predicting the location of the road sign based on the trained machine learning model.'' is anticipated by Breed, paragraph [0542], where it recites:

[0542] The output from the imager of the laser radar system 64 may be provided to a trained pattern recognition system in a processor in which neural network 63 also resides. The trained pattern recognition system may be one or more of the following: a trained neural network, a combination neural network, an optical correlation system and a sensor fusion algorithm. It may be programmed to identify the object or objects from which the laser beams are being reflected. This identification then being used to control a reactive system, i.e., a warning device, or a heads-up display which projects an icon, from a plurality of such icons and which is selected based on the identification of the object, into the field of view of an occupant of the vehicle.

Claim 2
           Claim 2's ''The method of claim 1 wherein the ground truth data is collected by probe vehicles for a plurality of ground truth locations, wherein the ground truth data is a Boolean value indicating a presence or absence of the road sign for at least one of the plurality of ground truth locations.'' is anticipated by Breed, paragraph [0136], where it recites:

[0136] A preferred approach is to accomplish the majority of the mapping function utilizing a vehicle equipped with a selection of several cameras, accurate RTK DGPS and appropriate illumination including one or more laser pointers or equivalent. The resulting pictures would initially be converted to maps manually but eventually, most of the process could be automated. Such map creation can be economically accomplished by the Karpensky Institute in Kyiv, Ukraine. This institute, in combination with the inventors herein, have further designed a vehicle capable of collecting the required photographic data.

Claim 3
           Claim 3's ''extracting a plurality of vehicle sensor based observations from the set of pre-processed road observations for a predetermined number of days;'' is anticipated by Breed, paragraphs [0130] through [0131], where it recites:

[0130] 3.1 Maps


[0131] All information regarding the road, both temporary and permanent, should be part of the map database, including speed limits, presence of guard rails, width of each lane, width of the highway, width of the shoulder, character of the land beyond the roadway, existence of poles or trees and other roadside objects, exactly where the precise position location apparatus is located, etc. The speed limit associated with particular locations on the maps should be coded in such a way that the speed limit can depend upon the time of day and/or the weather conditions. In other words, the speed limit is a variable that will change from time to time depending on conditions. It is contemplated that there will be a display for various map information which will always be in view for the passenger and for the driver at least when the vehicle is operating under automatic control. Additional user information can thus also be displayed such as traffic conditions, weather conditions, advertisements, locations of restaurants and gas stations, etc.

	In the prior art, one day is specified.

           Claim 3's ''map-matching each of the plurality of vehicle sensor based observations to a plurality of links;'' is anticipated by Breed, paragraph [0293], where it recites:

[0293] The first problem can be resolved if the host vehicle can communicate with the blocking trucks and can also determine its relative location, perhaps through using the vehicle exterior monitoring system. Then the communication link will provide the location of the adjacent truck and the monitoring system will provide the relative location and thus the absolute location of the host vehicle can be determined.

           Claim 3's ''segmenting at least one of the plurality of links into link segments;'' is anticipated by Breed, paragraph [0172], where it recites:

[0172] Such a position-determination assistance system would include a plurality of transmitters placed on or alongside a road, with signals from the transmitters being directed to an area in the path of a traveling vehicle to enable the vehicle to determine its position using the transmitted signals and information about the position of the transmitters. Positional information about the transmitters either being previously provided to the vehicle's processor, e.g., from a map database, or along with the transmission. The transmitters may be a group of a linked MIR, IR or RF transmitters which direct signals to a common area through which vehicles pass. Alternatively, the transmitters may be a group of a plurality of RFID devices, in which case, one or more interrogators are arranged on the vehicle to cause the RFID devices to direct signals in response to an interrogation signal from the interrogator.

           Claim 3's ''selecting at least one of the link segments containing at least one map-matched vehicle sensor based observation; and'' is anticipated by Breed, paragraph [0293], where it recites:

[0293] The first problem can be resolved if the host vehicle can communicate with the blocking trucks and can also determine its relative location, perhaps through using the vehicle exterior monitoring system. Then the communication link will provide the location of the adjacent truck and the monitoring system will provide the relative location and thus the absolute location of the host vehicle can be determined.

	Further, it is anticipated by Breed, paragraph [0172], where it recites:

[0172] Such a position-determination assistance system would include a plurality of transmitters placed on or alongside a road, with signals from the transmitters being directed to an area in the path of a traveling vehicle to enable the vehicle to determine its position using the transmitted signals and information about the position of the transmitters. Positional information about the transmitters either being previously provided to the vehicle's processor, e.g., from a map database, or along with the transmission. The transmitters may be a group of a linked MIR, IR or RF transmitters which direct signals to a common area through which vehicles pass. Alternatively, the transmitters may be a group of a plurality of RFID devices, in which case, one or more interrogators are arranged on the vehicle to cause the RFID devices to direct signals in response to an interrogation signal from the interrogator.

           Claim 3's ''providing the at least one map-matched vehicle sensor based observation as at least one of the set of pre-processed road observations.'' is anticipated by Breed, paragraph [0148], where it recites:

[0148] The forward-looking video cameras 208 can provide views of the road as shown in FIG. 18. These cameras 208 permit the database team to observe the general environment of the road and to highlight any anomalies. They also permit the reading of traffic signs and other informational displays all of which can be incorporated into the database. The cameras 208 can be ordinary color video cameras, high-speed video cameras, wide angle or telescopic cameras, black and white video cameras, infrared cameras, etc. or combinations thereof. In some cases, special filters are used to accentuate certain features. For example, it has been found that lane markers frequently are more readily observable at particular frequencies, such as infrared. In such cases, filters can be used in front of the camera lens or elsewhere in the optical path to block unwanted frequencies and pass desirable frequencies. Polarizing lenses have also been found to be useful in many cases. Natural illumination can be used in the mapping process, but for some particular cases, particularly in tunnels, artificial illumination can also be used in the form of a floodlight or spotlight that can be at any appropriate frequency of the ultraviolet, visual and infrared portions of the electromagnetic spectrum or across many frequencies. Laser scanners can also be used for some particular cases when it is desirable to illuminate some part of the scene with a bright spot. In some cases, a scanning laser rangemeter can be used in conjunction with the forward-looking cameras 204 to determine the distance to particular objects in the camera view. Other geometries of the mapping vehicle are not excluded from this general description of one simplified arrangement.

	Further, it is anticipated by Breed, paragraph [0172], where it recites:

[0172] Such a position-determination assistance system would include a plurality of transmitters placed on or alongside a road, with signals from the transmitters being directed to an area in the path of a traveling vehicle to enable the vehicle to determine its position using the transmitted signals and information about the position of the transmitters. Positional information about the transmitters either being previously provided to the vehicle's processor, e.g., from a map database, or along with the transmission. The transmitters may be a group of a linked MIR, IR or RF transmitters which direct signals to a common area through which vehicles pass. Alternatively, the transmitters may be a group of a plurality of RFID devices, in which case, one or more interrogators are arranged on the vehicle to cause the RFID devices to direct signals in response to an interrogation signal from the interrogator.

Claim 4
           Claim 4's ''The method of claim 1, wherein the plurality of map based features are selected from a group comprising at least a functional class, number of lanes, a static speed limit value, a variable speed sign present status indicator, a link length, a rural or urban flag indicator, a tunnel, and a bridge.'' is anticipated by Breed, paragraphs [0130] through [0131], where it recites:

[0130] 3.1 Maps


[0131] All information regarding the road, both temporary and permanent, should be part of the map database, including speed limits, presence of guard rails, width of each lane, width of the highway, width of the shoulder, character of the land beyond the roadway, existence of poles or trees and other roadside objects, exactly where the precise position location apparatus is located, etc. The speed limit associated with particular locations on the maps should be coded in such a way that the speed limit can depend upon the time of day and/or the weather conditions. In other words, the speed limit is a variable that will change from time to time depending on conditions. It is contemplated that there will be a display for various map information which will always be in view for the passenger and for the driver at least when the vehicle is operating under automatic control. Additional user information can thus also be displayed such as traffic conditions, weather conditions, advertisements, locations of restaurants and gas stations, etc.

	If conditions do not change, the speed limit is “static”.
	Further, it is anticipated by Breed, paragraph [0197], where it recites:

[0197] Using the correlation system, a vehicle will continuously be comparing its received signature at a particular location to the previously recorded signature and shifting the two relative to each other until the best match occurs. Since this will be done continuously and since we will know the velocity of the vehicle, it should never deviate significantly from the recorded position and thus the vehicle will always have a non-GPS method of determining its exact location. There are certain areas where the signature matching may be problematic such as going by a wheat field or the ocean. Fortunately, such wide open spaces are precisely where the GPS satellite system should work best and similarly, the places where the signature method works best is where the GPS has problems. Thus, the systems are complementary. In most places, both systems will work well providing a high degree of redundancy.

Claim 5
           Claim 5's ''The method of claim 1, wherein the plurality of sensor based features are selected from a group comprising at least number of sign observations, a variable speed sign observation presence indicator, a static speed sign observation presence indicator, number of different sign values present, a fraction value of total sign observations that is variable, and a fraction value of total sign observation that is static.'' is anticipated by Breed, paragraph [0197], where it recites:

[0197] Using the correlation system, a vehicle will continuously be comparing its received signature at a particular location to the previously recorded signature and shifting the two relative to each other until the best match occurs. Since this will be done continuously and since we will know the velocity of the vehicle, it should never deviate significantly from the recorded position and thus the vehicle will always have a non-GPS method of determining its exact location. There are certain areas where the signature matching may be problematic such as going by a wheat field or the ocean. Fortunately, such wide open spaces are precisely where the GPS satellite system should work best and similarly, the places where the signature method works best is where the GPS has problems. Thus, the systems are complementary. In most places, both systems will work well providing a high degree of redundancy.

Claim 6
           Claim 6's ''The method of claim 1, wherein the machine learning model is trained based on a machine algorithm selected from a group comprising at least one of a decision tree algorithm, a random forest algorithm, and a regression algorithm.'' is anticipated by Breed, paragraph [0586], where it recites:

[0586] The RtZF® system can now be used to improve the accuracy of other vehicle-based instruments. The accuracy of the odometer and yaw rate sensors can be improved over time, for example, by regression, or through the use of a Kalman filter, against the DGPS data. The basic RtZF® system contains an IMU which comprises three accelerometers and three gyroscopes. This system is always being updated by the DGPS system, odometer, vehicle speed sensor, magnetic field and field vector sensors, PPS and other available sensors through a Kalman filter and in some cases a neural network.

Claim 7
           Claim 7's ''predicting presence of the road sign at the location if an output of the machine learning model is true; and'' is anticipated by Breed recites in paragraph [0424]:

[0424] A key use for in vehicle signage is to allow the driver to see a sign that he or she may have missed due to a blocking truck, fog or for any other reason. At will, the driver can scroll forward or backward to read signs that are upcoming or that he or she has passed. Signs can also be translated into any language where that might be desirable for travelers in countries where their language skills are poor.

           Claim 7's ''predicting absence of the road sign at the location if the output of the machine learning model is false.'' is anticipated by Breed recites in paragraph [0424]:

[0424] A key use for in vehicle signage is to allow the driver to see a sign that he or she may have missed due to a blocking truck, fog or for any other reason. At will, the driver can scroll forward or backward to read signs that are upcoming or that he or she has passed. Signs can also be translated into any language where that might be desirable for travelers in countries where their language skills are poor.

Claim 8
           Claim 8's ''identifying a statistical measure of all the pre-processed road observations if the output of the machine learning model is true.'' is anticipated by Breed, paragraph [0115], where it recites:

[0115] FIG. 3 shows an arrangement of four satellites 2 designated SV1, SV2, SV3 and SV4 of the GPS satellite system as in FIG. 2 transmitting position information to receivers of base stations 20 and 21, such as an antenna 22, which in turn transmit a differential correction signal via transmitters associated with that base stations, such as a second antenna 16, to a geocentric or low earth orbiting (LEO) satellite 30 which in turn transmits the differential correction signals to vehicle 18. In this case, one or more of the base stations 20,21 receives and performs a mathematical analysis on all of the signals received from a number of base stations that cover the area under consideration and forms a mathematical model of the errors in the GPS signals over the entire area. For the CONUS, for example, a group of 13 base stations are operated by OmniStar that are distributed around the country. By considering data from the entire group of such stations, the errors in the GPS signals for the entire area can be estimated resulting in a position accuracy of about 6-10 cm over the entire area. The corrections are then uploaded to the geocentric or low earth orbiting satellite 30 for retransmission to vehicles on the roadways. In this way, such vehicles are able to determine their absolute position to within about 6-10 centimeters. This is known as Wide Area Deferential GPS or WADGPS. The wide area corrections can be further corrected when there are additional local stations that are not part of the WADGPS system.

Claim 9
           Claim 9's ''The method of claim 8, wherein the statistical measure is the mean location of all the pre-processed road observations.'' is anticipated by Breed, paragraph [0180], where it recites:

[0180] AAM is a type of neural network that is distinguished in that it can do precise identification from poor and sparse data in contrast to ordinary back propagation neural networks discussed elsewhere herein that generalize and always give an approximate answer. Applications for AAM include: (1) Occupant recognition (face, iris, voice print, fingerprints etc.), and (2) Vehicle location recognition for the RtZF® Precise Positioning System, which is the focus here. In contrast to other PPS systems described above, AAM permits the precise location of a vehicle on a roadway within centimeters without the use of additions to the infrastructure. A radar, laser scanner, or terahertz radar continuously is projected from the vehicle toward the environment, such as the roadway to the side of the vehicle, and from the returned reflected waves it obtains a signature of the passing environment and compares it with a recorded signature using ASM. This signature, for example, can be the distance from the vehicle to the infrastructure which has been normalized for the purpose of signature matching with some method such as the average or some other datum. Thus, it is the relative distance signature that can be compared with a stored signature thus removing the position of the vehicle on the roadway as a variable. When a match is found the distance to a precise object can be determined placing the vehicle precisely on the road in both the longitudinal and lateral dimensions. As discussed above, this can make the vehicle a DGPS station for correction of the GPS errors but it also can be used as the primary location system without GPS.

Claim 10
           Claim 10's ''An apparatus for predicting a location of a road sign, the apparatus comprising:'' is anticipated by Breed recites in paragraph [0424]:

[0424] A key use for in vehicle signage is to allow the driver to see a sign that he or she may have missed due to a blocking truck, fog or for any other reason. At will, the driver can scroll forward or backward to read signs that are upcoming or that he or she has passed. Signs can also be translated into any language where that might be desirable for travelers in countries where their language skills are poor.

           Claim 10's ''at least one processor; and'' is anticipated by Breed, paragraph [0042], where it recites:

[0042] Further, there are disclosed several processors or controllers, that perform various control operations. The specific form of processor is not important to the invention. In its preferred form, the computing and analysis operations are divided into several cooperating computers or microprocessors. However, with appropriate programming well known to those of ordinary skill in the art, the inventions can be implemented using a single, high power computer. Thus, it is not applicant's intention to limit his invention to any particular form or location of processor or computer. For example, it is contemplated that in some cases, the processor may reside on a network connected to the vehicle such as one connected to the Internet.

           Claim 10's ''at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following:'' is anticipated by Breed, paragraph [0516], where it recites:

[0516] A general memory unit 84 which can comprise read-only memory or random access memory or any combination thereof, is shown. This memory module, which can be either located at one place or distributed throughout the system, supplies the information storage capability for the system.

           Claim 10's ''receive a set of pre-processed road observations;'' is anticipated by Breed, paragraph [0148], where it recites:

[0148] The forward-looking video cameras 208 can provide views of the road as shown in FIG. 18. These cameras 208 permit the database team to observe the general environment of the road and to highlight any anomalies. They also permit the reading of traffic signs and other informational displays all of which can be incorporated into the database. The cameras 208 can be ordinary color video cameras, high-speed video cameras, wide angle or telescopic cameras, black and white video cameras, infrared cameras, etc. or combinations thereof. In some cases, special filters are used to accentuate certain features. For example, it has been found that lane markers frequently are more readily observable at particular frequencies, such as infrared. In such cases, filters can be used in front of the camera lens or elsewhere in the optical path to block unwanted frequencies and pass desirable frequencies. Polarizing lenses have also been found to be useful in many cases. Natural illumination can be used in the mapping process, but for some particular cases, particularly in tunnels, artificial illumination can also be used in the form of a floodlight or spotlight that can be at any appropriate frequency of the ultraviolet, visual and infrared portions of the electromagnetic spectrum or across many frequencies. Laser scanners can also be used for some particular cases when it is desirable to illuminate some part of the scene with a bright spot. In some cases, a scanning laser rangemeter can be used in conjunction with the forward-looking cameras 204 to determine the distance to particular objects in the camera view. Other geometries of the mapping vehicle are not excluded from this general description of one simplified arrangement.

           Claim 10's ''extract a plurality of features from the set of pre-processed road observations, wherein the plurality of features comprise at least a plurality of sensor based features and a plurality of map based features;'' is anticipated by Breed, paragraph [0240], where it recites:

[0536] Video processor printed circuit boards or feature extractor 61 can be located adjacent and coupled to the cameras 60 so as to reduce the information transferred to the control processor. The video processor boards or feature extractor 61 can also perform the function of feature extraction so that all values of all pixels do not need to be sent to the neural network for identification processing. The feature extraction includes such tasks as determining the edges of objects in the scene and, in particular, comparing and subtracting one scene from another to eliminate unimportant background images and to concentrate on those objects which had been illuminated with infrared or terahertz radiation, for example, from the host vehicle. By these and other techniques, the amount of information to be transferred to the neural network is substantially reduced.

           Claim 10's ''associate a set of sensor based features from the plurality of sensor based features and a set of map based features from the plurality of map based features with at least one of a plurality of ground truth points in ground truth data;'' is anticipated by Breed, paragraph [0093], where it recites:

[0093] Neural networks have been mentioned above and since they can play an important role in various aspects of the invention, a brief discussion is now presented here. FIG. 9 is a schematic diagram illustrating a neural network of the type useful in image analysis. Data representing features from the images from the CMOS cameras 60 are input to the neural network circuit 63, and the neural network circuit 63 is then trained on this data (see FIG. 6). More specifically, the neural network circuit 63 adds up the feature data from the CMOS cameras 60 with each data point multiplied by an associated weight according to the conventional neural network process to determine the correlation function.

           Claim 10's ''train a machine learning model based on the association of the ground truth data with the set of sensor based features and the set of map based features with at least one of a plurality of ground truth points in the ground truth data; and'' is anticipated by Breed, paragraph [0093], where it recites:

[0093] Neural networks have been mentioned above and since they can play an important role in various aspects of the invention, a brief discussion is now presented here. FIG. 9 is a schematic diagram illustrating a neural network of the type useful in image analysis. Data representing features from the images from the CMOS cameras 60 are input to the neural network circuit 63, and the neural network circuit 63 is then trained on this data (see FIG. 6). More specifically, the neural network circuit 63 adds up the feature data from the CMOS cameras 60 with each data point multiplied by an associated weight according to the conventional neural network process to determine the correlation function.

           Claim 10's ''predict the location of the road sign based on the trained machine learning model.'' is anticipated by Breed, paragraph [0542], where it recites:

[0542] The output from the imager of the laser radar system 64 may be provided to a trained pattern recognition system in a processor in which neural network 63 also resides. The trained pattern recognition system may be one or more of the following: a trained neural network, a combination neural network, an optical correlation system and a sensor fusion algorithm. It may be programmed to identify the object or objects from which the laser beams are being reflected. This identification then being used to control a reactive system, i.e., a warning device, or a heads-up display which projects an icon, from a plurality of such icons and which is selected based on the identification of the object, into the field of view of an occupant of the vehicle.

Claim 11
           Claim 11's ''The apparatus of claim 10 wherein the ground truth data is collected by probe vehicles for a plurality of ground truth locations, wherein the ground truth data is a Boolean value indicating a presence or absence of the road sign for at least one of the plurality of ground truth locations.'' is anticipated by Breed, paragraph [0136], where it recites:

[0136] A preferred approach is to accomplish the majority of the mapping function utilizing a vehicle equipped with a selection of several cameras, accurate RTK DGPS and appropriate illumination including one or more laser pointers or equivalent. The resulting pictures would initially be converted to maps manually but eventually, most of the process could be automated. Such map creation can be economically accomplished by the Karpensky Institute in Kyiv, Ukraine. This institute, in combination with the inventors herein, have further designed a vehicle capable of collecting the required photographic data.

Claim 12
           Claim 12's ''The apparatus of claim 10 wherein to receive the set of pre-processed road observations, the apparatus is further caused to perform at least the following: extract a plurality of vehicle sensor based observations from the set of pre-processed road observations for a predetermined number of days;'' is anticipated by Breed, paragraphs [0130] through [0131], where it recites:

[0130] 3.1 Maps


[0131] All information regarding the road, both temporary and permanent, should be part of the map database, including speed limits, presence of guard rails, width of each lane, width of the highway, width of the shoulder, character of the land beyond the roadway, existence of poles or trees and other roadside objects, exactly where the precise position location apparatus is located, etc. The speed limit associated with particular locations on the maps should be coded in such a way that the speed limit can depend upon the time of day and/or the weather conditions. In other words, the speed limit is a variable that will change from time to time depending on conditions. It is contemplated that there will be a display for various map information which will always be in view for the passenger and for the driver at least when the vehicle is operating under automatic control. Additional user information can thus also be displayed such as traffic conditions, weather conditions, advertisements, locations of restaurants and gas stations, etc.

	In the prior art, one day is specified.

           Claim 12's ''map-match each of the plurality of vehicle sensor based observations to a plurality of links;'' is anticipated by Breed, paragraph [0293], where it recites:

[0293] The first problem can be resolved if the host vehicle can communicate with the blocking trucks and can also determine its relative location, perhaps through using the vehicle exterior monitoring system. Then the communication link will provide the location of the adjacent truck and the monitoring system will provide the relative location and thus the absolute location of the host vehicle can be determined.

           Claim 12's ''segment at least one of the plurality of links into link segments;'' is anticipated by Breed, paragraph [0172], where it recites:

[0172] Such a position-determination assistance system would include a plurality of transmitters placed on or alongside a road, with signals from the transmitters being directed to an area in the path of a traveling vehicle to enable the vehicle to determine its position using the transmitted signals and information about the position of the transmitters. Positional information about the transmitters either being previously provided to the vehicle's processor, e.g., from a map database, or along with the transmission. The transmitters may be a group of a linked MIR, IR or RF transmitters which direct signals to a common area through which vehicles pass. Alternatively, the transmitters may be a group of a plurality of RFID devices, in which case, one or more interrogators are arranged on the vehicle to cause the RFID devices to direct signals in response to an interrogation signal from the interrogator.

           Claim 12's ''select at least one of the link segments containing at least one map-matched vehicle sensor based observation; and'' is anticipated by Breed, paragraph [0293], where it recites:

[0293] The first problem can be resolved if the host vehicle can communicate with the blocking trucks and can also determine its relative location, perhaps through using the vehicle exterior monitoring system. Then the communication link will provide the location of the adjacent truck and the monitoring system will provide the relative location and thus the absolute location of the host vehicle can be determined.

	Further, it is anticipated by Breed, paragraph [0172], where it recites:

[0172] Such a position-determination assistance system would include a plurality of transmitters placed on or alongside a road, with signals from the transmitters being directed to an area in the path of a traveling vehicle to enable the vehicle to determine its position using the transmitted signals and information about the position of the transmitters. Positional information about the transmitters either being previously provided to the vehicle's processor, e.g., from a map database, or along with the transmission. The transmitters may be a group of a linked MIR, IR or RF transmitters which direct signals to a common area through which vehicles pass. Alternatively, the transmitters may be a group of a plurality of RFID devices, in which case, one or more interrogators are arranged on the vehicle to cause the RFID devices to direct signals in response to an interrogation signal from the interrogator.

           Claim 12's ''provide the at least one map-matched vehicle sensor based observation as at least one of the set of pre-processed road observations.'' is anticipated by Breed, paragraph [0148], where it recites:

[0148] The forward-looking video cameras 208 can provide views of the road as shown in FIG. 18. These cameras 208 permit the database team to observe the general environment of the road and to highlight any anomalies. They also permit the reading of traffic signs and other informational displays all of which can be incorporated into the database. The cameras 208 can be ordinary color video cameras, high-speed video cameras, wide angle or telescopic cameras, black and white video cameras, infrared cameras, etc. or combinations thereof. In some cases, special filters are used to accentuate certain features. For example, it has been found that lane markers frequently are more readily observable at particular frequencies, such as infrared. In such cases, filters can be used in front of the camera lens or elsewhere in the optical path to block unwanted frequencies and pass desirable frequencies. Polarizing lenses have also been found to be useful in many cases. Natural illumination can be used in the mapping process, but for some particular cases, particularly in tunnels, artificial illumination can also be used in the form of a floodlight or spotlight that can be at any appropriate frequency of the ultraviolet, visual and infrared portions of the electromagnetic spectrum or across many frequencies. Laser scanners can also be used for some particular cases when it is desirable to illuminate some part of the scene with a bright spot. In some cases, a scanning laser rangemeter can be used in conjunction with the forward-looking cameras 204 to determine the distance to particular objects in the camera view. Other geometries of the mapping vehicle are not excluded from this general description of one simplified arrangement.

	Further, it is anticipated by Breed, paragraph [0172], where it recites:

[0172] Such a position-determination assistance system would include a plurality of transmitters placed on or alongside a road, with signals from the transmitters being directed to an area in the path of a traveling vehicle to enable the vehicle to determine its position using the transmitted signals and information about the position of the transmitters. Positional information about the transmitters either being previously provided to the vehicle's processor, e.g., from a map database, or along with the transmission. The transmitters may be a group of a linked MIR, IR or RF transmitters which direct signals to a common area through which vehicles pass. Alternatively, the transmitters may be a group of a plurality of RFID devices, in which case, one or more interrogators are arranged on the vehicle to cause the RFID devices to direct signals in response to an interrogation signal from the interrogator.

Claim 13
           Claim 13's ''The apparatus of claim 10, wherein the plurality of map based features are selected from a group comprising at least a functional class, number of lanes, a static speed limit value, a variable speed sign present status indicator, a link length, a rural or urban flag indicator, a tunnel and a bridge.'' is anticipated by Breed, paragraphs [0130] through [0131], where it recites:

[0130] 3.1 Maps


[0131] All information regarding the road, both temporary and permanent, should be part of the map database, including speed limits, presence of guard rails, width of each lane, width of the highway, width of the shoulder, character of the land beyond the roadway, existence of poles or trees and other roadside objects, exactly where the precise position location apparatus is located, etc. The speed limit associated with particular locations on the maps should be coded in such a way that the speed limit can depend upon the time of day and/or the weather conditions. In other words, the speed limit is a variable that will change from time to time depending on conditions. It is contemplated that there will be a display for various map information which will always be in view for the passenger and for the driver at least when the vehicle is operating under automatic control. Additional user information can thus also be displayed such as traffic conditions, weather conditions, advertisements, locations of restaurants and gas stations, etc.

	If conditions do not change, the speed limit is “static”.
	Further, it is anticipated by Breed, paragraph [0197], where it recites:

[0197] Using the correlation system, a vehicle will continuously be comparing its received signature at a particular location to the previously recorded signature and shifting the two relative to each other until the best match occurs. Since this will be done continuously and since we will know the velocity of the vehicle, it should never deviate significantly from the recorded position and thus the vehicle will always have a non-GPS method of determining its exact location. There are certain areas where the signature matching may be problematic such as going by a wheat field or the ocean. Fortunately, such wide open spaces are precisely where the GPS satellite system should work best and similarly, the places where the signature method works best is where the GPS has problems. Thus, the systems are complementary. In most places, both systems will work well providing a high degree of redundancy.

Claim 14
           Claim 14's ''The apparatus of claim 10, wherein the plurality of sensor based features are selected from a group comprising at least number of sign observations, a variable speed sign observation presence indicator, a static speed sign observation presence indicator, number of different sign values present, a fraction value of total sign observations that is variable and a fraction value of total sign observation that is static.'' is anticipated by Breed, paragraph [0197], where it recites:

[0197] Using the correlation system, a vehicle will continuously be comparing its received signature at a particular location to the previously recorded signature and shifting the two relative to each other until the best match occurs. Since this will be done continuously and since we will know the velocity of the vehicle, it should never deviate significantly from the recorded position and thus the vehicle will always have a non-GPS method of determining its exact location. There are certain areas where the signature matching may be problematic such as going by a wheat field or the ocean. Fortunately, such wide open spaces are precisely where the GPS satellite system should work best and similarly, the places where the signature method works best is where the GPS has problems. Thus, the systems are complementary. In most places, both systems will work well providing a high degree of redundancy.

Claim 15
           Claim 15's ''The apparatus of claim 10, wherein the machine learning model is trained based on a machine algorithm selected from a group comprising at least one of a decision tree algorithm, a random forest algorithm and a regression algorithm.'' is anticipated by Breed, paragraph [0586], where it recites:

[0586] The RtZF® system can now be used to improve the accuracy of other vehicle-based instruments. The accuracy of the odometer and yaw rate sensors can be improved over time, for example, by regression, or through the use of a Kalman filter, against the DGPS data. The basic RtZF® system contains an IMU which comprises three accelerometers and three gyroscopes. This system is always being updated by the DGPS system, odometer, vehicle speed sensor, magnetic field and field vector sensors, PPS and other available sensors through a Kalman filter and in some cases a neural network.

Claim 16
           Claim 16's ''A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions for:'' is anticipated by Breed, paragraph [0516], where it recites:

[0516] A general memory unit 84 which can comprise read-only memory or random access memory or any combination thereof, is shown. This memory module, which can be either located at one place or distributed throughout the system, supplies the information storage capability for the system.

           Claim 16's ''receiving a set of pre-processed road observations;'' is anticipated by Breed, paragraph [0148], where it recites:

[0148] The forward-looking video cameras 208 can provide views of the road as shown in FIG. 18. These cameras 208 permit the database team to observe the general environment of the road and to highlight any anomalies. They also permit the reading of traffic signs and other informational displays all of which can be incorporated into the database. The cameras 208 can be ordinary color video cameras, high-speed video cameras, wide angle or telescopic cameras, black and white video cameras, infrared cameras, etc. or combinations thereof. In some cases, special filters are used to accentuate certain features. For example, it has been found that lane markers frequently are more readily observable at particular frequencies, such as infrared. In such cases, filters can be used in front of the camera lens or elsewhere in the optical path to block unwanted frequencies and pass desirable frequencies. Polarizing lenses have also been found to be useful in many cases. Natural illumination can be used in the mapping process, but for some particular cases, particularly in tunnels, artificial illumination can also be used in the form of a floodlight or spotlight that can be at any appropriate frequency of the ultraviolet, visual and infrared portions of the electromagnetic spectrum or across many frequencies. Laser scanners can also be used for some particular cases when it is desirable to illuminate some part of the scene with a bright spot. In some cases, a scanning laser rangemeter can be used in conjunction with the forward-looking cameras 204 to determine the distance to particular objects in the camera view. Other geometries of the mapping vehicle are not excluded from this general description of one simplified arrangement.

           Claim 16's ''extracting a plurality of features from the set of pre-processed road observations, wherein the plurality of features comprise at least a plurality of sensor based features and a plurality of map based features;'' is anticipated by Breed, paragraph [0240], where it recites:

[0536] Video processor printed circuit boards or feature extractor 61 can be located adjacent and coupled to the cameras 60 so as to reduce the information transferred to the control processor. The video processor boards or feature extractor 61 can also perform the function of feature extraction so that all values of all pixels do not need to be sent to the neural network for identification processing. The feature extraction includes such tasks as determining the edges of objects in the scene and, in particular, comparing and subtracting one scene from another to eliminate unimportant background images and to concentrate on those objects which had been illuminated with infrared or terahertz radiation, for example, from the host vehicle. By these and other techniques, the amount of information to be transferred to the neural network is substantially reduced.

           Claim 16's ''associating a set of sensor based features from the plurality of sensor based features and a set of map based features from the plurality of map based features with at least one of a plurality of ground truth points in ground truth data;'' is anticipated by Breed, paragraph [0093], where it recites:

[0093] Neural networks have been mentioned above and since they can play an important role in various aspects of the invention, a brief discussion is now presented here. FIG. 9 is a schematic diagram illustrating a neural network of the type useful in image analysis. Data representing features from the images from the CMOS cameras 60 are input to the neural network circuit 63, and the neural network circuit 63 is then trained on this data (see FIG. 6). More specifically, the neural network circuit 63 adds up the feature data from the CMOS cameras 60 with each data point multiplied by an associated weight according to the conventional neural network process to determine the correlation function.

           Claim 16's ''training a machine learning model based on the association of the ground truth data with the set of sensor based features and the set of map based features with at least one of a plurality of ground truth points in the ground truth data; and'' is anticipated by Breed, paragraph [0093], where it recites:

[0093] Neural networks have been mentioned above and since they can play an important role in various aspects of the invention, a brief discussion is now presented here. FIG. 9 is a schematic diagram illustrating a neural network of the type useful in image analysis. Data representing features from the images from the CMOS cameras 60 are input to the neural network circuit 63, and the neural network circuit 63 is then trained on this data (see FIG. 6). More specifically, the neural network circuit 63 adds up the feature data from the CMOS cameras 60 with each data point multiplied by an associated weight according to the conventional neural network process to determine the correlation function.

           Claim 16's ''predicting the location of the road sign based on the trained machine learning model.'' is anticipated by Breed, paragraph [0542], where it recites:

[0542] The output from the imager of the laser radar system 64 may be provided to a trained pattern recognition system in a processor in which neural network 63 also resides. The trained pattern recognition system may be one or more of the following: a trained neural network, a combination neural network, an optical correlation system and a sensor fusion algorithm. It may be programmed to identify the object or objects from which the laser beams are being reflected. This identification then being used to control a reactive system, i.e., a warning device, or a heads-up display which projects an icon, from a plurality of such icons and which is selected based on the identification of the object, into the field of view of an occupant of the vehicle.

Claim 17
           Claim 17's ''The computer program product of claim 16, wherein the ground truth data is collected by probe vehicles for a plurality of ground truth locations, wherein the ground truth data is a Boolean value indicating a presence or absence of the road sign for at least one of the plurality of ground truth locations.'' is anticipated by Breed, paragraph [0136], where it recites:

[0136] A preferred approach is to accomplish the majority of the mapping function utilizing a vehicle equipped with a selection of several cameras, accurate RTK DGPS and appropriate illumination including one or more laser pointers or equivalent. The resulting pictures would initially be converted to maps manually but eventually, most of the process could be automated. Such map creation can be economically accomplished by the Karpensky Institute in Kyiv, Ukraine. This institute, in combination with the inventors herein, have further designed a vehicle capable of collecting the required photographic data.

Claim 18
           Claim 18's ''The computer program product of claim 16 wherein receiving the set of pre-processed road observations further comprises program code instructions for: extracting a plurality of vehicle sensor based observations from the set of pre-processed road observations for a predetermined number of days;'' is anticipated by Breed, paragraphs [0130] through [0131], where it recites:

[0130] 3.1 Maps


[0131] All information regarding the road, both temporary and permanent, should be part of the map database, including speed limits, presence of guard rails, width of each lane, width of the highway, width of the shoulder, character of the land beyond the roadway, existence of poles or trees and other roadside objects, exactly where the precise position location apparatus is located, etc. The speed limit associated with particular locations on the maps should be coded in such a way that the speed limit can depend upon the time of day and/or the weather conditions. In other words, the speed limit is a variable that will change from time to time depending on conditions. It is contemplated that there will be a display for various map information which will always be in view for the passenger and for the driver at least when the vehicle is operating under automatic control. Additional user information can thus also be displayed such as traffic conditions, weather conditions, advertisements, locations of restaurants and gas stations, etc.

	In the prior art, one day is specified.

           Claim 18's ''map-matching each of the plurality of vehicle sensor based observations to a plurality of links;'' is anticipated by Breed, paragraph [0293], where it recites:

[0293] The first problem can be resolved if the host vehicle can communicate with the blocking trucks and can also determine its relative location, perhaps through using the vehicle exterior monitoring system. Then the communication link will provide the location of the adjacent truck and the monitoring system will provide the relative location and thus the absolute location of the host vehicle can be determined.

           Claim 18's ''segmenting at least one of the plurality of links into link segments;'' is anticipated by Breed, paragraph [0172], where it recites:

[0172] Such a position-determination assistance system would include a plurality of transmitters placed on or alongside a road, with signals from the transmitters being directed to an area in the path of a traveling vehicle to enable the vehicle to determine its position using the transmitted signals and information about the position of the transmitters. Positional information about the transmitters either being previously provided to the vehicle's processor, e.g., from a map database, or along with the transmission. The transmitters may be a group of a linked MIR, IR or RF transmitters which direct signals to a common area through which vehicles pass. Alternatively, the transmitters may be a group of a plurality of RFID devices, in which case, one or more interrogators are arranged on the vehicle to cause the RFID devices to direct signals in response to an interrogation signal from the interrogator.

           Claim 18's ''selecting at least one of the link segments containing at least one map-matched vehicle sensor based observation; and'' is anticipated by Breed, paragraph [0293], where it recites:

[0293] The first problem can be resolved if the host vehicle can communicate with the blocking trucks and can also determine its relative location, perhaps through using the vehicle exterior monitoring system. Then the communication link will provide the location of the adjacent truck and the monitoring system will provide the relative location and thus the absolute location of the host vehicle can be determined.

	Further, it is anticipated by Breed, paragraph [0172], where it recites:

[0172] Such a position-determination assistance system would include a plurality of transmitters placed on or alongside a road, with signals from the transmitters being directed to an area in the path of a traveling vehicle to enable the vehicle to determine its position using the transmitted signals and information about the position of the transmitters. Positional information about the transmitters either being previously provided to the vehicle's processor, e.g., from a map database, or along with the transmission. The transmitters may be a group of a linked MIR, IR or RF transmitters which direct signals to a common area through which vehicles pass. Alternatively, the transmitters may be a group of a plurality of RFID devices, in which case, one or more interrogators are arranged on the vehicle to cause the RFID devices to direct signals in response to an interrogation signal from the interrogator.

           Claim 18's ''providing the at least one map-matched vehicle sensor based observation as at least one of the set of pre-processed road observations.'' is anticipated by Breed, paragraph [0148], where it recites:

[0148] The forward-looking video cameras 208 can provide views of the road as shown in FIG. 18. These cameras 208 permit the database team to observe the general environment of the road and to highlight any anomalies. They also permit the reading of traffic signs and other informational displays all of which can be incorporated into the database. The cameras 208 can be ordinary color video cameras, high-speed video cameras, wide angle or telescopic cameras, black and white video cameras, infrared cameras, etc. or combinations thereof. In some cases, special filters are used to accentuate certain features. For example, it has been found that lane markers frequently are more readily observable at particular frequencies, such as infrared. In such cases, filters can be used in front of the camera lens or elsewhere in the optical path to block unwanted frequencies and pass desirable frequencies. Polarizing lenses have also been found to be useful in many cases. Natural illumination can be used in the mapping process, but for some particular cases, particularly in tunnels, artificial illumination can also be used in the form of a floodlight or spotlight that can be at any appropriate frequency of the ultraviolet, visual and infrared portions of the electromagnetic spectrum or across many frequencies. Laser scanners can also be used for some particular cases when it is desirable to illuminate some part of the scene with a bright spot. In some cases, a scanning laser rangemeter can be used in conjunction with the forward-looking cameras 204 to determine the distance to particular objects in the camera view. Other geometries of the mapping vehicle are not excluded from this general description of one simplified arrangement.

	Further, it is anticipated by Breed, paragraph [0172], where it recites:

[0172] Such a position-determination assistance system would include a plurality of transmitters placed on or alongside a road, with signals from the transmitters being directed to an area in the path of a traveling vehicle to enable the vehicle to determine its position using the transmitted signals and information about the position of the transmitters. Positional information about the transmitters either being previously provided to the vehicle's processor, e.g., from a map database, or along with the transmission. The transmitters may be a group of a linked MIR, IR or RF transmitters which direct signals to a common area through which vehicles pass. Alternatively, the transmitters may be a group of a plurality of RFID devices, in which case, one or more interrogators are arranged on the vehicle to cause the RFID devices to direct signals in response to an interrogation signal from the interrogator.

Claim 19
           Claim 19's ''The computer program product of claim 16, wherein the plurality of map based features are selected from a group comprising at least a functional class, number of lanes, a static speed limit value, a variable speed sign present status indicator, a link length, a rural or urban flag indicator, a tunnel and a bridge.'' is anticipated by Breed, paragraphs [0130] through [0131], where it recites:

[0130] 3.1 Maps


[0131] All information regarding the road, both temporary and permanent, should be part of the map database, including speed limits, presence of guard rails, width of each lane, width of the highway, width of the shoulder, character of the land beyond the roadway, existence of poles or trees and other roadside objects, exactly where the precise position location apparatus is located, etc. The speed limit associated with particular locations on the maps should be coded in such a way that the speed limit can depend upon the time of day and/or the weather conditions. In other words, the speed limit is a variable that will change from time to time depending on conditions. It is contemplated that there will be a display for various map information which will always be in view for the passenger and for the driver at least when the vehicle is operating under automatic control. Additional user information can thus also be displayed such as traffic conditions, weather conditions, advertisements, locations of restaurants and gas stations, etc.

	If conditions do not change, the speed limit is “static”.
	Further, it is anticipated by Breed, paragraph [0197], where it recites:

[0197] Using the correlation system, a vehicle will continuously be comparing its received signature at a particular location to the previously recorded signature and shifting the two relative to each other until the best match occurs. Since this will be done continuously and since we will know the velocity of the vehicle, it should never deviate significantly from the recorded position and thus the vehicle will always have a non-GPS method of determining its exact location. There are certain areas where the signature matching may be problematic such as going by a wheat field or the ocean. Fortunately, such wide open spaces are precisely where the GPS satellite system should work best and similarly, the places where the signature method works best is where the GPS has problems. Thus, the systems are complementary. In most places, both systems will work well providing a high degree of redundancy.

Claim 20
           Claim 20's ''The computer program product of claim 16, wherein the plurality of sensor based features are selected from a group comprising at least number of sign observations, a variable speed sign observation presence indicator, a static speed sign observation presence indicator, number of different sign values present, a fraction value of total sign observations that is variable and a fraction value of total sign observation that is static.'' is anticipated by Breed, paragraph [0197], where it recites:

[0197] Using the correlation system, a vehicle will continuously be comparing its received signature at a particular location to the previously recorded signature and shifting the two relative to each other until the best match occurs. Since this will be done continuously and since we will know the velocity of the vehicle, it should never deviate significantly from the recorded position and thus the vehicle will always have a non-GPS method of determining its exact location. There are certain areas where the signature matching may be problematic such as going by a wheat field or the ocean. Fortunately, such wide open spaces are precisely where the GPS satellite system should work best and similarly, the places where the signature method works best is where the GPS has problems. Thus, the systems are complementary. In most places, both systems will work well providing a high degree of redundancy.

Response to Arguments
	Applicant's arguments filed 05 APR 2022 have been fully considered but they are not persuasive.

Argument 1
The present invention is not an abstract idea and amounts to more than routine and conventional activities performed by a generic computer. Indeed, it is respectfully submitted that the present claimed subject matter describes a non-conventional and non-generic ordered combination of limitations that provide the inventive concept.

The USPTO’s Revised Patent Subject Matter Eligibility Guidance published January 2019, state that a claim is not directed to a judicial exception, and is thus patent eligible, if the claim as a whole integrates the asserted judicial exception into a practical application of that exception. Under these new guidelines, the Examiner is required to evaluate whether the claims recite additional elements that integrate the exception into a practical application of the judicial exception. Appellant respectfully submits that the Examiner has not complied with the new guidelines and that the present claims do in fact recite elements that integrate the exception into a practical application and are patent eligible.

***

As presently claimed, the methodology provides for an improved specific way of predicting locations of road signs which provide assistance to a driver of a vehicle or the vehicle itself (e.g., autonomous or semi-autonomous). The alleged abstract idea, i.e., mathematical principles, proposed in the Office Action does not accurately reflect the claimed invention and, in addition, amounts to a substantial over-simplification. As in Bascom, in this matter before the USPTO, Appellant’s claims carve out an ordered combination. The mechanism operates to achieve a solution. The inventive concept of the claimed invention may be found in the ordered combination of claim features that transforms the abstract idea of processing information without preempting the individual steps in the claims.

	All claims are an ordered combination of limitations. Applicant’s characterization of law would be “an exception that would swallow the rule”. All claims would be eligible under Applicant’s characterization of the law, since all claims are required to be an ordered combination of limiting elements. A practical application is more than a mere ordering of abstract elements.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 2
The present claims transform an abstract idea into patent-eligible subject matter because the claims go well beyond simply instructing the one of ordinary skill to implement the abstract idea with routine, conventional activity.

Accordingly, the present claims are directed to statutory subject matter and are in compliance with 35 U.S.C. § 101.

	Applicant claims no “additional elements” that are more than well-understood, routine and conventional.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 3
On pages 49-50 of the Office Action, the Examiner asserted that Breed discloses the associating and training steps of independent claim 1. In particular the Examiner asserted that Breed, at [0093], discloses the associating step of the training a machine learning model based on the association of the ground truth data with the set of sensor based features and the set of map based features with at least one of a plurality of ground truth points in the ground truth data.

However, paragraph [0093] of Breed discloses:

Neural networks have been mentioned above and since they can play an important role in various aspects of the invention, a brief discussion is now presented here. FIG. 9 is a schematic diagram illustrating a neural network of the type useful in image analysis. Data representing features from the images from the CMOS cameras 60 are input to the neural network circuit 63, and the neural network circuit 63 is then trained on this data (see FIG. 6). More specifically, the neural network circuit 63 adds up the feature data from the CMOS cameras 60 with each data point multiplied by an associated weight according to the conventional neural network process to determine the correlation function.

Breed, at [0093], discloses that neural networks can be used for image analysis. The neural network is trained from image data obtained from the cameras. The neural network determines a correlation function based on feature data from the cameras. In contrast to Breed’s description, the present claimed subject matter requires training a machine learning model based on the association of the ground truth data with the set of sensor based features and the set of map based features with at least one of a plurality of ground truth points in the ground truth data.

Applicants submit that the Office’s cited section of Breed fails to identically disclose or suggest associating ground truth data with a set of sensor based features and the set of map based features with at least one of a plurality of ground truth points in the ground truth data. No such description 1s provided by Breed, and the Office Action failed to explain how paragraph [0093] of Breed allegedly reads on any association. Since Breed fails to teach the associating step of claim 1, it cannot be said that Breed trains a machine learning model based on the association. As such, Breed fails to teach or suggest the associating or the training steps of independent claim 1. 

	Applicant argues a limitation that is different from what is claimed. Applicant argues “associating ground truth data with…” however, that phrase is not existent in the claims. Applicant, in fact claims:

associating a set of sensor based features from the plurality of sensor based features and a set of map based features from the plurality of map based features with at least one of a plurality of ground truth points in ground truth data;

	The claimed matter is anticipated by Breed, paragraph [0093], where it recites:

[0093] Neural networks have been mentioned above and since they can play an important role in various aspects of the invention, a brief discussion is now presented here. FIG. 9 is a schematic diagram illustrating a neural network of the type useful in image analysis. Data representing features from the images from the CMOS cameras 60 are input to the neural network circuit 63, and the neural network circuit 63 is then trained on this data (see FIG. 6). More specifically, the neural network circuit 63 adds up the feature data from the CMOS cameras 60 with each data point multiplied by an associated weight according to the conventional neural network process to determine the correlation function.

	Applicant claimed an “association”, but never teaches what specific association is intended. Any functional association anticipates.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 4
Independent claims 10 and 16 recite similar features in varying scope and are patentable over Breed for substantially the same reasons as claim 1.

	Similar arguments for similar claims are similarly unpersuasive.
	Applicant’s argument is unpersuasive.
	The rejections stand.


Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

	If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
30 JUL 2022